Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art on record, alone or in combination, do not teach or fairly suggest a prioritized and source-nonspecific backup apparatus, comprising: a memory; a component collection in the memory, including: a prioritized and source-nonspecific backup processing component; a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the prioritized and source-nonspecific backup processing component, stored in the memory, to: obtain, via at least one processor, a backup configuration request data structure to configure backups of a data storage volume of a source device; determine, via at least one processor, a paired backup device for the source device; generate, via at least one processor, a recovery prioritization index by determining a recovery priority ranking for each selected for backup data block of the data storage volume; precalculate, via at least one processor, a discrepancy hash for each selected for backup data block of the data storage volume that is available from at least one of a set of source-nonspecific locations, wherein a source-nonspecific location claims 1, 16, 17 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184